Title: From George Washington to Robert Lewis, 22 February 1795
From: Washington, George
To: Lewis, Robert


        
          Dear Sir,
          Philadelphia 22d Feb. 1795.
        
        Your letter of the 17th Ult. came duly to hand—but the pressure of business in which I am always involved whilst Congress are in Session, has prevented my acknowledging the receipt of it at an earlier date. and now, I may not be so full as you might wish; but shall touch upon the several points of your letter, and in the order they stand there.
        If the tenants are not punctual in the discharge of their Rents, when they become due—destrain for them without delay, or hesitation; unless their disability to pay, proceeds from some providential interposition; or from some other obvious cause which entitles them to indulgence; for it may be depended upon, if the failure proceeds from idleness, the man who is unable to pay one rent, will never pay two, willingly; and generally, when it goes beyond that, the score is wiped out.
        With respect to the Sheriffs, shew them no indulgence: of all descriptions of men in this Country, I think them (tho’ there may, and undoubtedly there are, many exceptions) the least intitled to favor: I mean to be understood, as speaking of under sheriffs, and those who farm the office, merely to grind the people, & get money into their hands, for speculative and other purposes of their own, instead of rendering it where due.
        I shall expect the acct of all the monies collected, and of the arrearages, as soon as you can make it out, that I may know precisely how the matter stands on this; and on the replevy bonds.
        Mrs Haney should endeavor to do what she can for herself—this is a duty incumbent on every one; but you must not let her suffer, as she has thrown herself upon me; your advances on this account will be allowed always, at settlement; & I agree readily to furnish her with provisions: and from the good character you give of her daughter, make the latter a present, in my name, of a handsome, but not costly gown, and other things which she may stand mostly in need of. You may charge me also with the worth of your tenement, on which she is placed; & where perhaps it is better she should be, than at a greater distance from your attentions to her.
        I have already given you my ideas with respect to the purchasing of leases: but to these I will add, that if you can make advantageous bargains, conclude them; as far as you have means

in your own hands to carry them into effect. Beyond this, make them conditionally only, leaving the ratification to me; that I may decide from the prospect I have, of commanding money, whether to carry them into execution, or not. In conducting this business, there are two things which you should never loose sight of. The first is, that the sum given to purchase in the lease, is fixed & certain; & the rent which can be had for the tenement afterwds is uncertain. To go upon the supposition therefore, that it will rent for this, or that sum, is fallacious ground, unless there is unequivocal evidence beforehand on which to form such an opinion. The second thing is, that the rent, whatever it may be, must be more than will afford 6 prCt interest for the sum advanced for the purchase, in addition to the rent. first, because 6 prCt is the legal interest of the U. States. secondly because any person who has money to lend, & will adopt the usual modes, may obtain much more; and thirdly, because the rent which is received, and which I am entitled to without any advance, is equivalent to a certain principal—for instance, if I was to give an hundred pounds for a lease, the rent of which was £6, if I did not receive £12 rent, the deficiency would be lost, upon legal ground; because the land is equal to £6, and the £100 pd by way of purchase, is equal to £100 more. But those who possess money, can turn it (where they are disposed to do it) to more profit than lending it at £6 prCent—I have no inclination however to fall into those practices. therefore, after this explanation of my ideas, go on & purchase as far as you have means, absolutely; & conditionally, afterwards for the reasons given.
        I had no conception that at this day, my leases were so full of lives as would appear from your acct of them. I wish my confidence in placing blank Leases signed, in the hands of Mr Muse, may not have been abused. I have not, to the best of my recollectn, sanctioned more than the renewal for lives of two leases; one to Mr Ayres; and another to a person who was formerly an Overseer to my brother John; the rest were for a fixd term of years wch must have expired. I am Yr affe. Uncle
        
          Go: Washington
        
      